  Case 19-23840       Doc 38    Filed 06/06/19 Entered 06/06/19 12:19:22           Desc Main
                                  Document     Page 1 of 3




Kenneth L. Cannon II (3705)
Penrod W. Keith (4860)
DURHAM JONES & PINEGAR, P.C.
111 South Main Street, Suite 2400
P O Box 4050
Salt Lake City, UT 84110-4050
Telephone: (801) 415-3000
Fax: (801) 415-3500
Email: kcannon@djplaw.com
       pkeith@djplaw.com

Proposed Attorneys for Debtor and Debtor in Possession

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 In re:                                                  Bankruptcy Case No. 19-23492
                                                         Bankruptcy Case No. 19-23571
 NOAH OPERATIONS RICHARDSON TX,                          Bankruptcy Case No. 19-23810
 LLC; NOAH OPERATIONS SUGARLAND                          Bankruptcy Case No. 19-23840
 TX, LLC; NOAH OPERATIONS                                   (Jointly Administered)
 CHANDLER AZ, LLC; and NOAH
 CORPORATION,                                                      Chapter 11
                                                         Honorable R. Kimball Mosier
                  Debtors.

 NOTICE OF HEARING ON MOTION FOR ORDER PURSUANT TO 11 U.S.C. § 366
 (I) PROHIBITING UTILITIES FROM ALTERING, REFUSING, OR DISCOUNTING
           SERVICES TO, OR DISCRIMINATING AGAINST, THE DEBTOR;
       (II) PROVIDING THAT A SINGLE DEPOSIT FOR ALL THE DEBTOR’S
     UTILITIES SHALL CONSTITUTE “ADEQUATE ASSURANCE OF FUTURE
    PAYMENT”; AND (III) ESTABLISHING PROCEDURES FOR DETERMINING
                   REQUESTS FOR ADDITIONAL ASSURANCE

           OBJECTION DEADLINE: THURSDAY, JUNE 13, 2019, 5:00 P.M. MST
              HEARING DATE: FRIDAY, JUNE 14, 2019, 10:00 A.M., MST


          PLEASE TAKE NOTICE that on June 4, 2019, Debtor, Noah Corporation (the

“Debtor”) filed a Motion For Order Pursuant To 11 U.S.C. § 366 (I) Prohibiting Utilities from

Altering, Refusing, or Discounting Services to, or Discriminating Against, the Debtor;
  Case 19-23840       Doc 38     Filed 06/06/19 Entered 06/06/19 12:19:22            Desc Main
                                   Document     Page 2 of 3




(II) Providing that a Single Deposit for all the Debtor’s Utilities Shall Constitute “Adequate

Assurance Of Future Payment”; and (III) Establishing Procedures for Determining Requests for

Additional Assurance (Dkt. 29) (the “Motion”). A copy of the Motion is served herewith.

        PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should

read this Notice and the Motion carefully and discuss them with your attorney in this adversary

proceeding.

        PLEASE TAKE FURTHER NOTICE that, if you do not want the Bankruptcy Court to

grant the Motion in whole or in part, or if you want the Bankruptcy Court to consider your views

on the Motion, then you or your attorney must file with the Bankruptcy Court a written objection

to the Motion in conformity with Rules 7056-1(c), (d), and (g) of the Bankruptcy Court’s local

rules of practice so that it is received no later than June 13 , 2019 at 5:00 p.m. MDT. Your

objection must be filed at:

                Clerk
                United States Bankruptcy Court
                350 South Main Street
                Salt Lake City, UT 84101

Copies of objections must be served on the counsel for the Debtor listed below.

         PLEASE TAKE FURTHER NOTICE that the Motion will come on for hearing before

the Honorable Joel T. Marker, United States Bankruptcy Judge, on Friday, June 14, 2019, at

10:00 a.m., MST, in room 341 in the Frank E. Moss United States Courthouse, 350 South Main

Street, Salt Lake City, Utah. Failure to attend the hearing will be deemed a waiver of your

objection. You may participate telephonically in the hearing by dialing the Court’s conference

line 10 minutes prior to the scheduled hearing time set forth above. The conference line number



                                                 2
SLC_4311183.1
  Case 19-23840       Doc 38     Filed 06/06/19 Entered 06/06/19 12:19:22             Desc Main
                                   Document     Page 3 of 3




is 801 524-2013 (ext. 21120#). You may participate in the hearing whether or not you file an

objection as set forth above.

        PLEASE TAKE FURTHER NOTICE that, if you or your attorney do not take these

steps, the Bankruptcy Court may decide that you do not oppose the relief sought in the Motion

and may enter an Order granting the relief sought in the Motion without a hearing. Pursuant to

Rule 9013-1(d) and (f) of the Court’s local rules of practice, absent timely filing and service of

objections to the Motion, the Debtor may request that the Court grant the Motion without further

notice or hearing.

        DATED this 6th day of June, 2019

                                      DURHAM JONES & PINEGAR, P.C.


                                      By:     /s/ Penrod W. Keith
                                            Kenneth L. Cannon II (3705)
                                            Penrod W. Keith (4860)

                                            Proposed Attorneys for Noah Corporation,
                                              Debtor and Debtor in Possession




                                                 3
SLC_4311183.1
